Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
        The request filed on 5/21/21 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Overbaugh (2014/0182969).
Overbaugh shows;

    a ladder assembly (12);
   an anchor (14) extending from the ladder assembly;
    a support structure (18) secured to the ladder assembly and configured to support an occupant of the tree stand;
    a jaw assembly (16, 16) pivotally secured to the support structure (via the ladder assembly) such that the jaw assembly is movable between an open position and a closed position; and
    a strap assembly (30) having a first section secured to the support structure (see Fig.4) and a second section secured to the anchor (14) (see Fig. 1) such that the strap assembly is free from engagement with the ladder assembly, the strap assembly extending into slidable engagement with the jaw assembly (see Fig. 2) such that tension applied to the strap assembly applies an inwardly directed force to the jaw assembly to move the jaw assembly from the open position to the closed position.
  22.  The tree stand of claim 21, wherein the jaw assembly includes first and second jaws (16, 16) pivotally secured to the support structure.
23.   The tree stand of claim 22, wherein the strap assembly includes a first strap extending into contact with the first jaw and a second strap extending into contact with the second jaw.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

       Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overbaugh (2014/0182969) in view of Furseth (8,794,383).
     Overbaugh shows;
1.    A tree stand for use in supporting an occupant in an elevated position in a tree, the tree stand comprising:
      a ladder assembly (12);
      a support structure (at 18) secured to the ladder assembly and configured to support the occupant of the tree stand;
      a jaw assembly including first (16) and second (16) jaws pivotally secured to the support structure (via ladder assembly (12)) such that each of the first and second jaws is inwardly movable to close the jaw assembly;
     a strap assembly (30) including straps (30 and 30) extending from the support structure (see Fig. 4) into slidable engagement with the first and second jaws (see Fig. 2),     

     The claimed difference being the anchor securable to the tree. 
    Furseth shows a stand-off bracket (118), as set forth in claim 8, with an anchor (114) securable to a tree.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substitute an anchor with a stand-off bracket, as taught by Furseth, for the anchor of Overbaugh, since it would have provided the predictable results of anchoring his straps to the tree.
2.    The tree stand of claim 1, wherein the support structure includes a platform (18), and a seat (24) supported by the platform.
3.    The tree stand of claim 1, wherein the first jaw includes a first strap routing member (see Fig. 2) configured to receive the first strap such that the first strap extends from the support structure through the first strap routing member, and the second jaw includes a second strap routing member (see Fig. 2) configured to receive the second strap such that the second strap extends from the support structure through the second strap routing member.
8.    The tree stand of claim 3, further including a standoff bracket (118) having a first end configured for engagement with the ladder assembly, and a second end 
9.    The tree stand of claim 8, wherein the anchor (114) is configured for engagement with the standoff bracket.
10.    The tree stand of claim 9, wherein the anchor is configured as a strap that is extendable from the second end of the standoff bracket such that the anchor is circumscribable about the tree.
     Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overbaugh (2014/0182969) in view of Furseth (8,794,383), as applied to claim 3 above, and further in view of Prejean (2005/0145436).
     Prejean shows strap routing members (50d) which allows straps 62 to engage an outer surface of jaws (50).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substitute straps routing members, as taught by Prejean, for the routing members of Overbaugh, since it would have provided the predictable results of allowing the straps to engage the outer surface of his jaws.
4.    The tree stand of claim 3, wherein the first strap routing member is configured to receive the first strap such that the first strap is in direct contact with an outer .
     Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overbaugh (2014/0182969) in view of Furseth (8,794,383) and Prejean (2005/0145436), as applied to claim 4 above, and further in view of Berkbuegler (2017/01429.
     Berkbuegler shows jaws (30, 31) include a first linear segment pivotally secured to the support structure, and a second linear segment that extends transversely in relation to the first linear segment and each include an arcuate segment extending between the first and second linear segments.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the jaws of Overbaugh to comprise a shape, as taught by Berkbuegler, since it would have provided the predictable results of following the contour of the tree.
5.    The tree stand of claim 4, wherein the first and second jaws each include a first linear segment pivotally secured to the support structure, and a second linear segment that extends transversely in relation to the first linear segment, the first strap routing member being fixedly secured to the first linear segment of the first 
6.    The tree stand of claim 5, wherein the first and second jaws each include an arcuate segment extending between the first and second linear segments.
7.    The tree stand of claim 6, wherein the first and second jaws are each unitary in construction.
    Claims 1-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2019/0281812) in view of Prejean (2005/0145436).
     Lee (Fig. 7) shows;
1.    A tree stand for use in supporting an occupant in an elevated position in a tree, the tree stand comprising:
      a ladder assembly (120);
      a support structure (at 130) secured to the ladder assembly and configured to support the occupant of the tree stand;
     a strap assembly (160) including first and second straps (160L or 160L’) extending from the support structure,     
      an anchor (126O or 126V) or (160L’, 180’) securable to the tree, the strap assembly being connectable to the anchor such that the first and second strap are free from contact with the ladder assembly and are arranged in overlapping, crosswise relation 
        Prejean shows a tree stand having a jaw assembly having a first and second jaw (50) pivotally secured to the support structure and having routing members (50d) for strap portions to be routed therethrough to allow a first strap portion of the strap (62) to contacts the first jaws to apply an inwardly directed force thereto and a second strap portion of the strap (62) contacts the second jaw to apply an inwardly directed force thereto.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a jaw assembly with a first and second jaws each having a strap routing member, as taught by Prejean, to the support structure of Lee, since it would have provided the predictable results of allowing the straps of Lee to enhance securement of his trees stand adjacent to his support structure to the tree by the straps exerting an inward force to the jaws in gripping the tree.  
2.    The tree stand of claim 1, wherein the support structure includes a platform (at 130), and a seat (at 40, note para.(0073)) supported by the platform.
3.    The tree stand of claim 1, wherein the first jaw includes a first strap routing member (50d) configured to receive the first strap such that the first strap extends from the support structure through the first strap routing member, and the second 
4.    The tree stand of claim 3, wherein the first strap routing member is configured to receive the first strap such that the first strap is in direct contact with an outer surface of the first jaw, and the second strap routing member is configured to receive the second strap such that the second strap is in direct contact with an outer surface of the second jaw.
8.    The tree stand of claim 3, further including a standoff bracket (126B) having a first end configured for engagement with the ladder assembly, and a second end configured for engagement with the tree, the standoff bracket being configured to support the ladder assembly to inhibit bowing of the ladder assembly towards the tree under a load.
9.    The tree stand of claim 8, wherein the anchor (126O or 126V) is configured for engagement with the standoff bracket.
10.    The tree stand of claim 9, wherein the anchor is configured as a strap that is extendable from the second end of the standoff bracket such that the anchor is circumscribable about the tree.


    Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2019/0281812) in view of Prejean (2005/0145436), as applied to claim 4 above, and further in view of Berkbuegler (2017/01429.
     Berkbuegler shows jaws (30, 31) include a first linear segment pivotally secured to the support structure, and a second linear segment that extends transversely in 
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the jaws as taught by Prejean, to comprise a shape, as taught by Berkbuegler, since it would have provided the predictable results of following the contour of the tree.
5.    The tree stand of claim 4, wherein the first and second jaws each include a first linear segment pivotally secured to the support structure, and a second linear segment that extends transversely in relation to the first linear segment, the first strap routing member being fixedly secured to the first linear segment of the first jaw and the second strap routing member being fixedly secured to the first linear segment of the second jaw.
6.    The tree stand of claim 5, wherein the first and second jaws each include an arcuate segment extending between the first and second linear segments.
7.    The tree stand of claim 6, wherein the first and second jaws are each unitary in construction.
    Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2019/0281812) in view of Prejean (2005/0145436), as applied to claim 9 above, and further in view of Furseth (8,794,383)
     Furseth shows a stand-off bracket (118) with a strap anchor (114) securable to a tree.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substitute a stand-off bracket with a strap anchor, as taught by Furseth, for stand-off bracket and anchor of Lee, since it would have provided the predictable results of anchoring his straps to the tree.
10.    The tree stand of claim 9, wherein the anchor is configured as a strap that is extendable from the second end of the standoff bracket such that the anchor is circumscribable about the tree.
        Claims 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2019/0281812) in view of Prejean (2005/0145436).
     Lee (Fig. 7) shows;
11.    A tree stand comprising:
        a ladder assembly (120);
        a support structure (130) secured to the ladder assembly (120) and configured to support an occupant in an elevated position in a tree;
       a strap assembly including first and second straps (160) directly secured to the support structure; 
      and an anchor (1260 or 126V) securable to the tree, the strap assembly extending between the support structure and the anchor such that the straps are free from engagement with the ladder assembly; 
       The claimed difference being a jaw assembly including first and second jaws pivotally secured to the support structure and having routing members for the straps to be routed therethrough.
     Prejean shows a tree stand having a jaw assembly having a first and second jaw (50) pivotally secured to the support structure and having routing members (50d) for strap portions to be routed therethrough to allow a first strap portion of the strap (62) to contacts the first jaws to apply an inwardly directed force thereto and a 
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a jaw assembly with a first and second jaws each having a strap routing member, as taught by Prejean, to the support structure of Lee, since it would have provided the predictable results of allowing the straps of Lee to enhance securement of his trees stand adjacent to his support structure to the tree by the straps exerting an inward force to the jaws in gripping the tree.  
12.    The tree stand of claim 11, wherein the first and second straps (160) are arrangeable in overlapping, crosswise relation behind the tree such that, upon application of a tensioning force to the strap assembly, the strap assembly pushes the first and second jaws inwardly towards the tree.
13.    The tree stand of claim 12, wherein the first jaw includes a first strap routing member (50d) configured to receive the first strap (160) such that the first strap is in direct contact with the first jaw, and the second jaw includes a second strap routing member (50d) configured to receive the second strap (160) such that the second strap is in direct contact with the second jaw, the first and second straps being movable in relation to the first and second jaws upon application of the tensioning force.

15.    The tree stand of claim 13, wherein the first and second jaws (50, 50) are each unitary in construction.
16.    The tree stand of claim 13, further including a standoff bracket (126B) having a first end configured for engagement with the ladder assembly, and a second end configured for engagement with the tree, the standoff bracket being configured to support the ladder assembly to inhibit bowing of the ladder assembly towards the tree under a load.
17.    The tree stand of claim 16, wherein the anchor (126V or 1260) is configured for engagement with the standoff bracket.
    Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2019/0281812) in view of Prejean (2005/0145436).
   Lee (Fig. 7) shows;
21.  A tree stand comprising: 
    a ladder assembly (120);
   an anchor (126B, 126O, 126V) extending from the ladder assembly;

and
    a strap assembly (160) having a first section secured to the support structure and a second section secured to the anchor (at 126O) such that the strap assembly is free from engagement with the ladder assembly.
       The claimed difference being a jaw assembly pivotally secured to the support structure and having routing members for the straps to be routed therethrough.
     Prejean shows a tree stand having a jaw assembly having a first and second jaw (50) pivotally secured to the support structure and having routing members (50d) for strap portions to be routed therethrough to allow a first strap portion of the strap (62) to slidable engage with the first jaws to apply an inwardly directed force thereto and a second strap portion of the strap (62) slidable engage with the second jaw to apply an inwardly directed force thereto.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a jaw assembly with a first and second jaws each having a strap routing member, as taught by Prejean, to the support structure of Lee, since it would have provided the predictable results of allowing the straps of Lee to enhance securement of his trees stand adjacent to his 
22.  The tree stand of claim 21, wherein the jaw assembly includes first and second jaws (50, 50) pivotally secured to the support structure.
  23.   The tree stand of claim 22, wherein the strap assembly includes a first strap extending into contact with the first jaw and a second strap extending into contact with the second jaw.
    Applicant’s arguments with respect to claim(s) 1-17 and 21-23 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634